REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, 12-19, 21-24, 26-28, and 30-34, none of the closest prior art, such as Baudino et al. (US 2008 0077261 A1), expressly teaches or reasonably suggests, along with the other elements, a method of performing via devices or system of devices comprising a first network device and another device, the first network device comprising functions including: while in a single-device playback configuration, outputting first audio content via the speaker, wherein the first network device is not grouped with other network devices when in the single-device playback configuration, while outputting the first audio content, detecting, via the microphone, an acoustic signal, wherein detecting the acoustic signal comprises detecting, via the microphone, acoustic wave information representing an oratory signal, and switching, based on the received one or more instructions, from operating in the single-device playback configuration to operating in a grouped playback configuration with the other device, wherein operating in the grouped playback configuration comprises: based on synchronization timing information transmitted over the digital data network, outputting, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654   

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654